Citation Nr: 9930531	
Decision Date: 10/26/99    Archive Date: 10/29/99

DOCKET NO.  97-32 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether an August 1985 rating decision, in denying 
service connection for hypertension, involved clear and 
unmistakable error (CUE).

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from February 1961 to 
February 1963 and from June 1963 to June 1981.  This matter 
comes to the Board of Veterans' Appeals (Board) on appeal 
from rating decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Columbia South Carolina.  

In August 1998, the veteran appeared before the undersigned 
member of the Board and gave testimony in support of his 
claims.  


FINDINGS OF FACT

1.  The lone allegation of error, relative to whether an 
August 1985 rating decision, in denying service connection 
for hypertension, involved CUE, does not comprise a legally 
cognizable claim of CUE.  

2.  In an unappealed decision, dated in August 1985, the RO 
denied a claim by the veteran for entitlement to service 
connection for hypertension.  

3.  The evidence received since the RO's August 1985 decision 
is new, is not cumulative of other evidence of record, and is 
probative of the issue at hand.

4.  The veteran's claim of entitlement to service connection 
is plausible.  

5.  The veteran has hypertension which can reasonably be 
related to his inservice elevated readings.  


CONCLUSIONS OF LAW

1.  An August 1985 rating decision, in denying service 
connection for hypertension, did not involve CUE.  
38 U.S.C.A. § 7105 (West 1991);  38 C.F.R. § 3.105(a) (1998); 
Sabonis v. Brown, 6 Vet. App. 426 (1994). 

2.  The RO's August 1985 decision, denying a claim of 
entitlement to service connection for hypertension is final. 
38 U.S.C.A. § 7105(b) (West 1991).

3.  New and material evidence has been received since the 
RO's August 1985 decision denying the veteran's claim for 
hypertension, and the claim is reopened. 38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (1998).

4.  The claim for service connection for hypertension is well 
grounded. 38 U.S.C.A. § 5107(a) (West 1991).

5.  Hypertension was incurred in service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.307, 3.309 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  CUE

In a rating decision entered in August 1985, the RO denied 
service connection for hypertension. The veteran disagreed 
and a Statement of the Case was forwarded to him.  He did not 
timely appeal, and the determination became final.  See 
38 U.S.C.A. § 7105.  A final decision is accepted as correct 
in the absence of CUE.  See 38 C.F.R. § 3.105(a).  However, 
the veteran has asserted that the August 1985 rating decision 
involved CUE, and this is a matter for appellate 
determination.

In asserting that the August 1985 rating decision involved 
CUE, the veteran points out that as to the issue of 
hypertension, the RO did not interpret the facts correctly.  
It was the RO's determination that there was no evidence of 
the existence of hypertension in the record.  The veteran 
argues that hypertension was shown in service.  

In order to reasonably raise a claim of CUE, a claimant must 
identify the alleged error with specificity.  Fugo v. Brown, 
6 Vet. App. 40, 43-44 (1993).  Moreover, unless the alleged 
error is the kind of error that, if true, would be CUE on its 
face, the claimant must provide persuasive reasons as to why 
one would be compelled to reach the conclusion that the 
result would have been manifestly different but for the 
alleged error.  Id.  If reasonable minds could come to 
different conclusions in the decision which is claimed to be 
erroneous, then that decision is not subject to a claim of 
CUE. Id. In other words, if the error alleged is not the type 
of error that, if true, would be CUE on its face; or if the 
claimant is only asserting disagreement with how the RO 
evaluated the facts before it; or if the claimant has only 
alleged a failure on the part of VA to fulfill its duty to 
assist; or if the claimant has not expressed with specificity 
how the application of cited laws and regulations would 
dictate a "manifestly different" result, then the claim 
should be denied or the appeal to the Board terminated 
because of the absence of legal merit or lack of entitlement 
under the law.  Luallen v. Brown, 8 Vet. App. 92 (1995); 
Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).

In light of the reasoning advanced above relative to the 
veteran's above-cited allegation of error, and since the law 
rather than the evidence is dispositive of the resolution of 
this issue of appeal, the claim of whether such rating 
decision involved CUE, is without legal merit and is, 
accordingly, denied.  See Sabonis, supra. 

II.  New and Material Evidence

As an initial matter, the Board notes that in an August 1985 
decision, the RO denied a claim of entitlement to service 
connection for hypertension.  A review of that determination 
reveals that the RO found that hypertension was not shown by 
the evidence of record. The veteran disagreed, and a 
Statement of the Case was issued.  The veteran did not 
appeal, and the RO's August 1985 decision became final.  38 
U.S.C.A. § 7105(b),(c).  However, applicable law provides 
that a claim which is the subject of a prior final decision 
may nevertheless be reopened upon presentation of new and 
material evidence. 38 U.S.C.A. § 5108.

In March 1997, the RO denied the veteran's request to reopen 
his claim, finding that no new and material evidence had been 
received.  When a claimant seeks to reopen a claim based upon 
additional evidence, VA must perform a three-step analysis. 
Elkins v. West, No. 97-1534 (U.S. Vet. App. Feb. 17, 1999) 
(en banc).  First, VA must determine whether the evidence is 
new and material under 38 C.F.R. § 3.156(a). Under 38 C.F.R. 
§ 3.156(a), new and material evidence means evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim. See also 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). Further, when 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the second step 
of the Elkins analysis requires VA to reopen the claim and 
determine whether the claim is well grounded pursuant to 38 
U.S.C.A. § 5107(a). Finally, the third step of the Elkins 
analysis requires VA to evaluate the claim on the merits 
after ensuring the duty to assist under 38 U.S.C.A. § 5107(b) 
has been fulfilled.

The U.S. Court of Appeals for Veterans Claims (Court) has 
indicated that in order to reopen a claim, there must be new 
and material evidence presented or secured since the last 
determination denying the benefit sought. Elkins v. West, No. 
97-1534, slip op. at 3-4 (U. S. Vet. App. Feb. 17, 1999). 
Accordingly, the Board must consider whether new and material 
evidence has been received since the RO's August 1985 
decision.

Evidence of record at the time of the RO's November 1989 
decision was the veteran's service medical records.  These 
records show elevated blood pressure readings in the late 
1970's, 1980, and 1981.  The RO denied the claim, noting that 
hypertension was not shown by the evidence.  

Evidence received since the RO's August 1985 decision 
includes VA examination reports, medical records from Fort 
Gordon, Georgia dated beginning in 1984, VA treatment records 
dated beginning in 1984, a statement from a physician at Fort 
Jackson, South Carolina dated in August 1984, private medical 
records dated from the 1990's, a statement from a private 
physician dated in March 1998, and hearing testimony offered 
in August 1988.  

After reviewing the record from a longitudinal perspective, 
the Board finds that new and material evidence has been 
received to reopen the veteran's claim of service connection 
for hypertension.  In particular, the Board notes that the 
post-service records of treatment at Fort Gordon, Georgia, 
the VA records dated in the 1980's, and the March 1998 letter 
show that the veteran was diagnosed with hypertension and 
that this has been related to the veteran's service. As this 
evidence was not of record at the time of the RO's August 
1985 decision, this evidence is not cumulative, and is "new" 
within the meaning of Elkins, supra.  The Board further finds 
that the evidence is probative of the issue at hand, and is 
material. The Board therefore finds that new and material 
evidence has been submitted that is sufficient to reopen the 
claim, and the claim for hypertension is therefore reopened.

Service Connection

The Board finds that the veteran's claim is plausible and is 
thus "well grounded" within the meaning of 38 U.S.C.A. §  
5107(a) (West 1991).  It is further found that the facts 
relevant to the issue on appeal have been properly developed 
and that the statutory obligation of VA to assist the veteran 
in the development of his claim has been satisfied.  
38 U.S.C.A. §  5107(a)(West 1991).  In that connection, we 
note that the RO has obtained available evidence from all 
sources identified by the veteran.  The Board sees no areas 
in which further development might be productive.

In order to establish service connection for claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  Service connection 
may also be granted on a presumptive basis for certain 
chronic disabilities, including hypertension, when manifested 
to a compensable degree within the initial post service year.  
38 U.S.C.A. §§  1101, 1110, 1112, 1113 1137, 5107(a) (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (1998).

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  Continuity of symptomatology is 
required where the condition noted in service is not shown to 
be chronic.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (1998).  

In  Savage v. Gober, 10 Vet. App. 488 (1997), the Court 
established the following rules with regard to claims 
addressing the issue of chronicity:  The chronicity provision 
of § 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
and still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the 
Court's case law, lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
well-grounded if (1) the condition is observed during 
service, (2) continuity of symptomatology is demonstrated 
thereafter and (3) competent evidence relates the present 
condition to that symptomatology.  Therefore, notwithstanding 
the veteran's showing of an inservice injury, and statements 
of post-service continuity of symptomatology, medical 
expertise is required to relate his disabilities 
etiologically to his  post-service symptoms. Savage, supra; 
Caluza v. Brown, 7 Vet. App. 498 (1995); at 506. 

It is the defined and consistently applied policy of the 
Department of Veterans Affairs to administer the law under a 
broad interpretation, consistent, however, with the facts 
shown in every case.  When, after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  It is not a means of reconciling actual 
conflict or a contradiction in the evidence; the claimant is 
required to submit evidence sufficient to justify a belief in 
a fair and impartial mind that the claim is well grounded.  
Mere suspicion or doubt as to the truth of any statements 
submitted, as distinguished from impeachment or contradiction 
by evidence or known facts, is not justifiable basis for 
denying the application of the reasonable doubt doctrine if 
the entire, complete record otherwise warrants invoking this 
doctrine.  The reasonable doubt doctrine is also applicable 
even in the absence of official records, particularly if the 
basic incident allegedly arose under combat, or similarly 
strenuous conditions, and is consistent with the probable 
results of such known hardships. 38 C.F.R. §§ 3.102, 4.3 
(1998).  

The veteran contends that he developed hypertension in 
service.  The veteran's service medical records have been 
reviewed, and the Board notes several readings in the file 
which are elevated.  

VA records dated in 1984 show that the veteran was treated 
for chest pain, and it was noted that he had a history of 
hypertension for at least the last six months.  It was noted 
that the veteran was on Lopressor and Dyazide.  His blood 
pressure was recorded as 120/80.  He was subsequently seen at 
Fort Gordon, Georgia, in 1984 for a cardiac catheterization.  
It was noted that he had a history of hypertension which had 
been well controlled with medication.  His blood pressure was 
recorded as 130/100.  In an August 1984 letter, an Army 
physician noted that in October 1982, the veteran's blood 
pressure was 132/90 and that in December 1983, his blood 
pressure was 140/102.  On VA examination in November 1885, 
the veteran's blood pressure was 120/80.  

On VA examination in October 1996, the veteran's blood 
pressure readings were as follows:156/90 sitting; 150/85 
standing; and 160/90 supine.  The diagnosis was, 
hypertension, moderately well controlled at present.  

In August 1998, the veteran appeared before the undersigned 
member of the Board and gave testimony in support of his 
claim.  He also submitted a statement dated in March 1998 
form Michael C. Foster, M. D., in which it is stated that he 
has been treating the veteran for atherosclerotic coronary 
artery disease.  Dr. Foster reported that he had reviewed the 
veteran's military records and that based on this review, the 
veteran did show evidence of hypertension during service.  It 
was noted that there were 3 consecutive readings in 1980 
where the diastolic blood pressures  ranged between 94 and 
103 and it was stated that this was clearly hypertensive.  It 
was also noted that in January 1981, a diastolic pressure of 
100 was recorded.  The physician noted that diastolic 
readings above 90 were clearly defined as hypertension and 
required treatment.  

The veteran testified  that he was first treated for 
hypertension after service in 1983.  He related his medical 
history and his current treatment.  A complete transcript is 
of record.  

The Board has reviewed the evidence in this claim in its 
entirety.  It is noted that the veteran's service medical 
records clearly show elevated blood pressure readings on 
several occasions during service.  In addition, there is an 
August 1984 letter in the file from an Army physician noting 
elevated readings having been taken in October 1982 and in 
December 1983.  Finally there is in the file a letter from a 
physician who opines that the veteran's current hypertension 
was incurred in service.  This opinion is based on a review 
of the veteran's medical records, including his service 
records and is supported by rationale.  The Board finds this 
evidence most persuasive in this claim.   The Board must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
case, or whether the preponderance of the evidence is against 
the claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The veteran's 
credible testimony during the course of this appeal, in 
addition to the above noted evidence, persuades the Board 
that the evidence in this claim is sufficient to establish 
continuity of symptomatology from service until the current 
time.  As such, and resolving reasonable doubt in favor of 
the veteran, the Board finds that when viewing the evidence 
in its totality, it is reasonable to conclude that the 
veteran has hypertension which had its onset during military 
service, and thus warrants service connection.  


ORDER

An August 1985 rating decision, denying service connection 
for hypertension, did not involve clear and unmistakable 
error.  The appeal is denied.

Service connection for hypertension is granted.  



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals





 

